Citation Nr: 0119432	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  90-45 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (formerly § 351) for residuals of a 
cerebrovascular accident based on treatment provided by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1946 to 
April 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1990 rating decision of the Waco 
VA Regional Office (RO) which denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a cerebrovascular accident.

The Board remanded the case in December 1990 for further 
development of the evidence, and returned the claims folder 
to the RO in March 1992 pursuant to a VA-wide stay of 
consideration of claims for benefits under 38 U.S.C.A. § 
1151, which was affected by litigation stemming from the 
decision issued by the U.S. Court of Veterans Appeals (now 
the U.S. Court of Veterans Appeals for Veterans Claims) in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The stay was 
subsequently lifted, and the case was returned to the Board 
in November 1995 for continuation of appellate review.  

The Board again remanded the case to the RO in April 1996 for 
further development of the evidence.  The majority of 
development requested on remand was completed, and the case 
was returned to the Board.  However, an instruction in the 
Board's April 1996 remand order directed the RO to ascertain 
whether the veteran desired a hearing.  

The record is silent as to RO attempts to ascertain whether 
he wanted a hearing.  The case was returned to the Board, and 
by letter dated September 14, 1999, he was advised that he 
would be deemed to want a hearing before a Member of the 
Board at the RO, if there was no response within 30 days from 
the date of the issuance of the Board's letter.  In November 
1999, as the Board received no response from the veteran 
within the specified time period, the case was again remanded 
for a hearing at the RO before a traveling Member of the 
Board.  Such a hearing took place before the undersigned in 
October 2000, and the case is again before the Board.

By letter dated and received in March 1997, the veteran 
appears to have raised a claim of total disability based upon 
individual unemployability.  As this issue has not been 
procedurally developed, it is referred to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The record does not contain competent medical evidence 
showing that any additional disability resulted from 
treatment provided by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident have not been met.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) [formerly 38 U.S.C.A. § 351 
(West 1988)]; 38 C.F.R. §§ 3.358, 3.800 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the claims file indicates that the veteran has a 
history of psychiatric disabilities including depression.

In September 1989, he suffered a stroke and was hospitalized 
at the Waco VA Medical Center (MC) until February 1990.  In 
November 1989, he filed a claim for VA disability 
compensation stating that his strokes were caused by 
medication prescribed at the Waco VAMC.

A February 1990 discharge summary report indicated that the 
veteran was experiencing difficulty speaking for the two 
weeks preceding his hospitalization.  On admission, he 
indicated that he was taking antidepressant medication as 
well as other types of medication.  During his stay at the 
Waco VAMC, he experienced crying spells and slurred speech.  
A psychiatrist diagnosed mild adjustment disorder with 
depression and recommended that the veteran continue taking 
antidepressants.  On discharge from the Waco VAMC, he was 
instructed on diet and medication.  He was alert, ambulatory, 
and oriented, and he had no acute medical problem.

By June 1990 rating decision, the RO denied service 
connection for stroke secondary to medication under the 
former 38 U.S.C.A. § 351 (West 1990).

On June 1996 VA medical examination, he was diagnosed with 
status post cerebrovascular accident affecting the left side 
with residual speech deficit and memory dysfunction.  
Apparently, he reported that he began taking medication for 
his "mind" in 1989, shortly before he suffered the stroke.  
Although the veteran did not recall the name of his 
medication, the examiner opined that such medication would 
not be related to his cerebrovascular accident, nor would it 
have caused residuals of a cerebrovascular accident to 
increase in severity.  

In May 1998, a VA physician reviewed the veteran's medical 
and pharmacological records.  It was reported that, 
apparently at the time of his stroke, he was taking 
medication for depression, degenerative joint disease, and 
diabetes.  The physician concluded that none of the 
medications the veteran was taking at the time of his stroke 
would worsen his stroke status or lead to stroke.  The 
physician remarked that a neurologist might have been more 
qualified to provide an opinion on the relationship between 
the veteran's medications and his September 1989 
cerebrovascular accident.

In October 2000, the veteran appeared for a personal hearing 
before the undersigned at the RO and testified that he 
suffered a stroke in 1989.  Apparently, he began to have 
difficulty understanding instructions at work and eventually 
sought treatment at the Waco VAMC and was hospitalized for 
four months.  He could not recall the diagnosis.  
Additionally, he could not remember the prescription 
medications he was taking when he had the stroke.  Also, he 
testified that he did not remember the doctor telling him 
that the medications he was taking caused his stroke.  He 
described current problems as difficulty talking and 
"leaking from my side."  The veteran indicated that he had 
no additional cerebrovascular accidents since September 1989 
and that the medication for treatment of his adjustment 
disorder with depression had been changed.  

Law and Regulations

Initially, the Board concludes that, while this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
veteran under that statute.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  He was afforded several VA 
medical examinations and opinions, statement of the case, 
supplemental statements of the case, a hearing before a 
Member of the Board, and the RO obtained relevant medical 
records.  In view of the foregoing, the Board finds that VA 
has fully satisfied its duty to the veteran under VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of his claim, 
the Board finds that it can consider the merits of this 
appeal without prejudice to him.  See Bernard v Brown, 4 Vet. 
App. 384 (1993).

The provisions of 38 U.S.C.A. § 1151 provide that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.  The implementing regulations appear at 38 C.F.R. 
§§ 3.358, 3.800 (2000) and provide, in pertinent part, that 
in determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment. 38 C.F.R. § 
3.358(c)(3).

Earlier interpretations of the 1151 statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The U.S. Court 
of Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as 
did the U.S. Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).  In March 1995, the Secretary published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the Supreme 
Court decision.  The amendment was made effective November 
25, 1991, the date of the Gardner decision by the Court. 60 
Fed. Reg. 14222 (1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25787 (1996), and codified at 
38 C.F.R. § 3.358(c) (1997).  Congress amended 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 1997, 
to preclude benefits in the absence of evidence of VA 
negligence or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Analysis

As discussed above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas, 1 Vet. App 313.

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, because the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in November 1989, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997 forward are inapplicable to the claim.  See Jones v. 
West, 12 Vet. App. 460 (1999) (amendments to 38 U.S.C.A. § 
1151 which were promulgated in 1996 were expressly made 
applicable by Congress only to claims filed on or after 
October 1, 1997); VAOPGCPREC 40-97 (1997).

The medical evidence is clear in that medication VA 
physicians prescribed to the veteran did not cause a 
cerebrovascular accident and did not worsen the residuals of 
the cerebrovascular accident.  The June 1996 examination 
report reflected unequivocally that medication prescribed for 
his psychiatric disabilities was unrelated to his 
cerebrovascular accident.  The May 1998 VA medical report 
arrived at the same conclusion.  The VA physician who 
authored that report pointed out that a neurologist might 
have been more qualified to provide an opinion on the 
relationship, if any, between the veteran's medications and 
his cerebrovascular accident.  However, the Board concludes 
that the medical opinion expressed in the May 1998 report in 
conjunction with the assessment of the VA physician who 
conducted the June 1996 examination are sufficient evidence 
of the lack of a link between his prescription medication and 
the cerebrovascular accident or residuals thereof.

As medication prescribed at VA facilities did not cause the 
veteran's cerebrovascular accident or worsen its residuals, 
the veteran is not entitled to compensation.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.800.  Of course, negligence on 
the part of VA need not be addressed as the claim was filed 
before October 1, 1997.  Jones, supra; VAOPGCPREC 40-97 
(1997).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident based on treatment 
provided by VA is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

